Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 1, 2020

                                      No. 04-19-00720-CV

                          Neil R. FOGA and Marlene C. Turner-Foga,
                                        Appellants

                                                v.

                                  GHK ENTERPRISES, LP,
                                        Appellee

                          From the County Court, Frio County, Texas
                                    Trial Court No. 9268
                              Arnulfo C. Luna, Judge Presiding


                                         ORDER

        Appellee GHK Enterprises, L.P. has filed a notice that appellant Marlene C. Turner-Foga
has filed a petition for bankruptcy. The notice complies with Rule 8 of the Texas Rules of
Appellate Procedure. Accordingly, this appeal and all time periods are stayed from the date the
bankruptcy petition was filed. See TEX. R. APP. P. 8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court